UNPUBLISHED ORDER
                               Not to be cited per Circuit Rule 53




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                           June 12, 2006


                                              Before

                               Hon. JOHN L. COFFEY, Circuit Judge

                               Hon. ILANA DIAMOND ROVNER, Circuit Judge

                               Hon. DIANE P. WOOD, Circuit Judge


No. 04-1723

UNITED STATES OF AMERICA,                              Appeal from the United States
                  Plaintiff-Appellee,                  District Court for the
                                                       Northern District of Illinois,
       v.                                              Western Division

ANTHONY GREEN,                                         No. 03 CR 50031-1
              Defendant-Appellant.
                                                       Philip G. Reinhard, Judge.




                                            ORDER

        Anthony Green was convicted by a jury of armed bank robbery, 18 U.S.C. § 2113(a), (d);
possession of a firearm during and in relation to the robbery, 18 U.S.C. § 924(c); and possession of
a firearm by a felon, 18 U.S.C. § 922(g)(1). Relying on the Sentencing Guidelines, the district court
treated Green as a career offender and imposed a sentence of 384 months’ imprisonment. In United
States v. Green, No. 04-1723 (7th Cir. Oct. 11, 2005) (unpublished order), we ordered a limited
remand of Green’s sentence in accordance with United States v. Booker, 125 S. Ct. 738 (2005), and
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so that the district court could determine
whether it believed the sentence remains appropriate now that Booker has relegated the Sentencing
Guidelines to advisory status. In all other respects, we affirmed the judgment of the district court.
No. 04-1723                                                                                 Page 2



        The district court has replied that, now knowing that the Guidelines are not mandatory, it
would reimpose the same sentence. We invited both parties to offer their views about the
reasonableness of Green’s sentence. The government filed a statement urging us to find the sentence
reasonable and affirm. Green’s counsel filed a statement explaining that the record affords him no
basis to argue that Green’s sentence is unreasonable.

       We therefore AFFIRM the sentence issued by the district court.